DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 1/10/2022.
Claims 1, 6, 14 and 16 are amended.
Claim 13 is cancelled.
Claims 1-12 and 14-16 are pending in the current application.
Drawings
The drawings filed 1/10/2022 are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This non-final office action of 10/13/2021 previous interpreted the term “actuator”  under 35 U.S.C. 112(f). 
The applicant's remarks filed on 1/10/2022 present a sufficient showing that the claim limitation ”actuator”  provides sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Double Patenting
The rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10676167 is overcome by the terminal disclaimer filed on 1/10/2022.
Allowable Subject Matter
Claims 1-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a boat lift comprising a pair of forward actuators and a pair of aft actuators hydraulically coupled to a hydraulic circuit in including a hydraulic pump and hydraulic fluid reservoir, carriers connected between the pair of forward actuators and between the pair of aft actuators wherein the actuators are positioned above the water line and in an extended configuration lower the carriers and in a retracted configuration raise the carriers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D WIEST/Primary Examiner, Art Unit 3617